 In the Matter of BROWN SHOE COMPANY, INC.andUNITED SHOE.WORKERS OF AMERIC'A,.CIOCase No. 14-R-1089.-Decided February15, 1945Mr. H. J.Willhite,of St. Louis,Mo., andMr. H. B.Anderson,ofMurphysboro,Ill., for theCompany.Messrs. Julius Crane,andElmer A.Jones,of St.Louis, Mo., for the.CIO.Mr. M. J. Hanagan,ofWest Frankfort,Ill., -Mr.Roy White,ofHerrin, Ill., andMr. Smithie Weathers,ofMurphysboro, Ill., for-District 50.Mr. Harold M. Humphreys,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Shoe Workers of America,.CIO, herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of BrownShoe Company, Inc., Murphysboro, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Joseph Lepie, Trial Examiner.Said hearing was held at Murphysboro, Illinois, on January 4, 1945.The Company, the CIO, and Shoe Workers District 50, United MineWorkers of America, herein called District 50,1 appeared and par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBrown Shoe Company, Inc., is a New York corporation, operatingplants in the. States of Missouri, Illinois, Indiana, and Tennessee.,1Local 12652 of District50 is more particularly concerned herein.60 N. L. R. B., No. 114.,620 BROWN SHOECOMPANY, INC.621'This proceeding involves the Company's plant at Murphysboro, Illi-nois, where it is engaged in the manufacture of shoes.During 1943 thetotal value of raw materials used at the Murphysboro plant was inexcess of $1,000,000, of which more than 50 percent was shipped frompoints outside the State of Illinois.For the same period the totalvalue of the products finished at the Murphysboro plant was in excessof $1,000,000, of which more than 50 percent was shipped to pointsoutside the State of Illinois.The Company admits that it is engaged in commerce within the.meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America, affiliated with the Congress ofIndustrial Organizations, and ShoeWorkers of District 50, UnitedMineWorkers of America, are labor organizations admitting to mem-bership employees of the Company._III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn August 11, 1944, the CIO requested recognition from the Com-pany as the bargaining representative of employees at its Murphysboro plant.Five days later the Company informed the CIO that itwould not accord such recognition in the absence of a Board certifi-cation.District 50 was certified by the Board on June 4, 1943, as the exclu-sive collective bargaining agent, of Murphysboro plant employees.On October 23, 1943, the Company and District 50 executed a written1-year collective bargaining agreement which did not, however, em-brace certain terms and conditions of employment concerning whichthe parties were in dispute.These matters consisted of job classifica-ttons, vacations, details relating to a union shop, check-off of dues andinitiation fees, and various particulars regarding wages. It wasagreed by the Company and District 50 to submit their differences totheWar Labor Board for settlement.A hearing was held before aRegionalWar Labor Board on March 1, 1944, and additional pro-ceedings followed.As of therdate of the hearing in the instant case,the Regional War Labor Board has not issued any directive dispos-ing of the matters before it. In the interim, because of the CIO'sclaim, the Company notified District 50 on September 22, 1944, thatit desired to terminate the agreement of October 23, 1943.1Upon this state of facts District 50 contends, and we agree, that thepetition should be dismissed.Within the first year of its certification2The agreement provided for automatic renewal for yearly periods in the absence ofwritten notice of a desire to change or terminate it given by either party at least 30 daysprior to any anniversary date. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Board District 50 resorted to the processes of the War LaborBoard to resolve the substantial issues pertaining to collective bar-gaining which had arisen between it and the Company and to com-plete its initial bargaining program.As we held in theAllis-Chal-3-merscase:.. . From the standpoint of stable labor, relations, it is un-desirable to penalize a certified bargaining representative forunavoidable delays consequent upon its voluntary acceptance oforderly procedures established by governmental authority for theadjustment of difference with an employer.To charge a certifiedbargaining representative with such delays would have the effectof discouraging resort to such orderly procedures and promotingindustrial strife and unrest which the Act was designed to avoid.Accordingly, we find that no question affecting commerce exists atthis time concerning the representation of employees of the Company.We shall dismiss the CIO's petition'ORDERUpon the basis of the foregoing findings of fact and the entire rec-ord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Brown Shoe Company, Inc., Murphysboro, Illinois,filed by United Shoe Workers of America, CIO, be, and it hereby is,dismissed.8Matter of Allis-Chalmers Manufacturing Company,50N. L. R. B 306.4SeeMatterof American-Marsh Pumps, Inc.,59 N. L. R. B. 1084.